Citation Nr: 0334332	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  03-00 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board of Veterans' Appeals (Board) remanded the issues 
that are the subject of this decision in April 2003.  Review 
of the actions performed by the RO reveal that the mandate of 
that remand has been fulfilled to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence possible for a disposition of the veteran's 
appeal.

2.  There is no competent medical evidence of a current 
diagnosis of PTSD or of a nexus between the claimed disorder 
and service.

3.  There is no competent medical evidence of a current 
diagnosis of hearing loss or of a nexus between the claimed 
disorder and service.

4.  There is no competent medical evidence of a current 
diagnosis of tinnitus or of a nexus between the claimed 
disorder and service.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).

2.  Service connection for tinnitus is not warranted  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law affecting the VA's duties to 
notify and assist claimants in claims for VA benefits.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  First, VA has a duty to notify the appellant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Here, the 
VA advised the veteran of the evidence necessary to 
substantiate his service connection claims by various 
documents - in particular in two January 2002 development 
letters, the June 2002 rating decision, the September 2002 
Statement of the Case (SOC), the April 2003 Board remand, the 
May 2003 RO letter, and the Supplemental SOC (SSOC) dated in 
June 2003.  In all of these documents the evidence necessary 
to substantiate his claim for service connection was 
specified.

In addition, the development letters, SOC, SSOC and Board 
remand indicated that VA would request any pertinent records 
identified by the veteran.  In doing so, the RO informed the 
appellant of the type of evidence necessary to establish 
entitlement to the benefits sought, to include competent 
medical evidence of a diagnosis of PTSD, hearing loss, and 
tinnitus, and more specific information relating to his 
claimed in-service stressors.  

The Reasons and Bases section of the SOC and SSOC and the 
Board remand informed the appellant of the types of evidence 
necessary to establish entitlement to the benefit sought.  As 
such, the veteran was kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
38 U.S.C.A. §§ 5102, 5103; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The RO has obtained all of the evidence identified 
by or on behalf of the veteran and there is no indication 
that there is any relevant evidence available that has not 
been obtained.  Review of the claims folder indicates that 
the RO has requested and received all available treatment 
records noted by the veteran.  It does not appear there are 
any identified VA or private treatment records that have not 
been attached to the veteran's claims folder.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).

The Board finds no further duty to assist the veteran with 
his claims, to include a duty to provide an examination 
and/or opinion.  Id.  While the absence of service medical 
records are obviously through no fault of the veteran, there 
is no post-service medical evidence of record of a diagnosis 
of any of the three disabilities at issue.  The veteran filed 
his current claims more than 55 years after his separation 
from service.  There is no competent evidence of PTSD, 
hearing loss as defined by the applicable VA regulation 
(38 C.F.R. § 3.385) or a diagnosis of  tinnitus during 
service or at any time during the decades thereafter, and in 
view of the veteran's spouse indicating in a May 2003 
statement that the veteran is comatose and that there is no 
further evidence or information to submit in regards to the 
appeal, further development, to include a medical 
examination, is not warranted.  See § 3 of the VCAA (codified 
as amended at 38 U.S.C. § 5103A(d)); See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The duty to assist the 
veteran has been met to the extent possible.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Law and Regulation

The issue before the Board involves a claim of entitlement to 
service connection.  The law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2002).

A recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 67 Fed. Reg. 10330-10332 (March 7, 2002).

Factual Background

The service personnel records do not show that the veteran 
received any medals or decorations evincing combat duty.  As 
a radio operator at air fields in the European Theater during 
World War II, there is no indication that the veteran had a 
combat related military occupational specialty, and it is not 
contended otherwise.  The veteran alleges that he served in 
the Army Air Corps and was exposed to aircraft noises.  He 
also alleges that he has continued to dream at times about 
sailors who killed themselves toward the end of the war and 
did not like to talk about the war.

The VA has been unable to obtain service records, including 
medical, disciplinary and performance records, which are 
presumed lost in the 1973 National Personnel Records Center 
(NPRC) fire.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of this 
veteran's claim is undertaken with this duty in mind. 

Medical records submitted in support of the veteran's claims 
consist of records from Kaiser-Permanente dating from 
September 1998 to August 2001.

Records indicate diagnoses for numerous medical problems, 
most significantly vascular dementia and dementia secondary 
to Alzheimer's and Parkinson's Diseases.  In April 1999, he 
was noted to complain of fatigue but the physician indicated 
that he doubted depression.  

In May 2001, the veteran was noted to have cerumen impacted 
in the ear canals.  In August 2001, he was noted to hear 
conversations and tones.  No audiological testing is 
currently of record.

As noted above, information provided by the veteran's wife 
indicates that he is now comatose and therefore unable to 
provide further information or submit to either psychiatric 
or audiological testing.

Analysis - PTSD

There is no medical evidence of record that contains a 
diagnosis of PTSD.  There is no record indicating that the 
veteran has undergone treatment for PTSD.  Review of the 
various written statements does not reveal any indication 
that he has ever been diagnosed with PTSD by any individual 
with medical or psychiatric expertise.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.

While the veteran and his wife may believe that he suffers 
from PTSD related to service, as laypeople without medical 
expertise, they are not qualified to address questions 
requiring medical training for resolution, such as a 
diagnosis or medical opinion as to etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2002).  

While the veteran has not been afforded a VA examination to 
determine whether a current comatose diagnosis of PTSD is 
appropriate, the Board notes that given the veteran's present 
status, such an examination is not possible to decide the 
veteran's claim.  Pursuant to 38 U.S.C.A. § 5103A(d) (West 
2002), which is captioned "MEDICAL EXAMINATIONS FOR 
COMPENSATION CLAIMS," states:  (1) In the case of claim for 
disability compensation, the assistance provided by the 
Secretary under subsection (a) shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  The Board finds that such an examination in 
addition to being not possible at this time is not necessary, 
because taking into consideration all information and lay or 
medical evidence (including statements of the claimant) the 
record does not contain competent evidence that the claimant 
has PTSD, nor has any competent evidence been submitted of 
persistent or recurrent symptoms of PTSD.  Nor does any 
competent medical evidence indicate that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service.  The Board finds that, under 
these circumstances, there is no duty to remand the case 
again for the purpose of scheduling a VA examination.  Wells, 
supra.  

Moreover, the veteran's claim for service connection for PTSD  
contained rather vague statements concerning in-service 
stressors he may have been exposed to.  His one statement 
concerned the deaths of sailors that continued near the end 
of the war.  To the extent that the veteran served as a radio 
operator with the Army Air Corps, such stressors would be 
difficult to research and confirm.  However, aside from the 
fact that the service medical and personnel records, although 
substantially unavailable, fail to confirm any such incident, 
as the medical evidence fails to show that he has a post-
service diagnosis of PTSD, there is no duty to provide any 
additional stressor development.    

Analysis - Hearing Loss and Tinnitus

The same basic analysis applies to the veteran's claim of 
service connection for hearing loss and tinnitus.  Absent 
competent evidence these disorders, service connection is not 
in order.  As noted, Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131; and see Brammer, 3 Vet. App. 223.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. 
Schroeder et al. eds., 1988); cited in Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater, or when speech discrimination scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2000).

There is no record of audiological testing of the veteran and 
given the veteran's status, unfortunately no such testing is 
possible.  Additionally, there is no medical evidence of a 
diagnosis of tinnitus.  Review of the record shows no 
evidence of complaints or treatment of hearing loss or 
tinnitus in the two VA hospitalization records dating from 
1947 and 1954.

In summary, to establish service connection for PTSD, hearing 
loss, or tinnitus there must be a current diagnosis of the 
disorder.  A critical element needed to establish service 
connection is missing.  The veteran has submitted no 
competent medical evidence to show that he currently has 
PTSD, hearing loss, or tinnitus.  The only apparent 
psychiatric diagnoses do not include PTSD.  The weight of the 
credible evidence establishes that the veteran has not been 
diagnosed with PTSD, hearing loss, or tinnitus.  In sum, the 
preponderance of the evidence is against the claim for 
service connection for claimed PTSD, tinnitus, and hearing 
loss.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).













ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



